      Case 19-13827-mdc                Doc 15 Filed 10/12/19 Entered 10/14/19 02:02:37                               Desc Imaged
                                            Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 19-13827-mdc
Robert L. Printz                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-4                  User: Keith                        Page 1 of 1                          Date Rcvd: Oct 10, 2019
                                      Form ID: pdf900                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2019.
db             +Robert L. Printz,   5619 Allentown Pike,   Reading, PA 19605-9207

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                HOME POINT FINANCIAL CORPORATION
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2019 at the address(es) listed below:
              ROBERT H. HOLBER   trustee@holber.com, rholber@ecf.axosfs.com
              ROBERT H. HOLBER   on behalf of Trustee ROBERT H. HOLBER trustee@holber.com,
               rholber@ecf.axosfs.com
              SCOTT C. PAINTER   on behalf of Debtor Robert L. Printz painterlaw@comcast.net
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
                                                                                             TOTAL: 4
Case 19-13827-mdc   Doc 15 Filed 10/12/19 Entered 10/14/19 02:02:37   Desc Imaged
                         Certificate of Notice Page 2 of 2




                                  


                           10th         October




                                       Chief
